05/05/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: OP 20-0225



                                         OP 20-0225


JORY STRIZICH,
                                                                                     FEED
                                                                                     MAY 0 5 2020
             Petitioner,                                                           Bowen Greenvvood
                                                                                 Clerk of Supreme Court
                                                                                    State of Montana
      v.
                                                                          ORDER
MONTANA DEPARTMENT OF CORRECTIONS,
MONTANA STATE PRISON, and their Agents,

             Respondents.



       Representing himself, Jory Strizich has filed a Petition for a Writ of Injunction,
pointing out that he is without any other adequate remedy at law; that the State is a party; and
that the constitutional issues at question are in the public interest. Barrus v. First Judicial
Dist. Ct., 2020 MT 14, ¶ 21, 398 Mont. 353, 456 P.3d 577. Strizich is incarcerated in the
Montana State Prison(MSP), and he is housed in the restricted housing unit(RHU), where
he spends about twenty-two hours a day in his cell. Strizich asserts that the prison officials
have shown deliberate indifference to his health and well-being during this COVID-19
pandemic. Strizich requests that this Court appoint him counsel.
       Presenting many facts in his petition, Strizich contends that the Department of
Corrections(DOC)and specifically MSP's officials are not doing enough to limit the spread
of the novel coronavirus within the facility. He seeks to enjoin both practices of prison
officials carrying gloves in their back pockets and of inrnates sharing coats before going
outside. Strizich points out that future harm may be considered under injunctive relief and
that "a remedy for unsafe conditions need not await a tragic event." Helling v. McKinney,
509 U.S. 25, 33, 113 S. Ct. 2475,2481 (1993). Strizich alleges that what the prison guards
have done amounts to deliberate indifference, the subjective factor of an alleged Eighth
Arnendment violation. Helling, 509 U.S. at 31-34, 113 S. Ct. at 2480-81.
       This Court declines to consider Strizich's instant writ. Strizich presents a fact-
intensive matter that is not suitable for this Court's original jurisdiction. His writ must "be
commenced and conducted in the manner prescribed by" Montana's statutes. M. R. App.
P. 14(2); §§ 27-19-101 through 27-19-406, MCA. Strizich should seek injunctive relief in
the Powell County District Court, which would be the more appropriate forum for his
deliberate indifference claim. Section 27-19-101 and 27-19-301(1), MCA. Barrus is
distinguishable because this Court had an Order mandating involuntary medication from
the Lewis and Clark County District Court. Barrus, ¶ 1. His claims do not meet the
statutory standard for injunctive relief nor the emergency nature ofthe circumstances under
Barrus. Barrus, ¶¶ 21-22. Therefore,
       IT IS ORDERED that Strizich's Petition for a Writ of Injunction is DENIED and
DISMISSED without prejudice.
      IT IS FURTHER ORDERED that Strizich's Request to Appoint Counsel is
DENIED, as moot.
       The Clerk is directed to provide a copy ofthis Order to counsel ofrecord and to Jory
Strizich personally.
      DATED this5-          day of May, 2020.



                                                                 Chief Justice



                                                     (9-;/ 411„

                                                                              LA.
                                             .
                                             44 crices                         111/
                                              2